Title: To George Washington from Maj. Gen. John Sullivan, 19 June 1777 [letter not found]
From: Sullivan, John
To: Washington, George

Letter not found: from Maj. Gen. John Sullivan, c.19 June 1777. An undated letter from GW’s aide-de-camp Alexander Hamilton to Sullivan, apparently written in reply to the postscripts of Sullivan’s letter to GW of 19 June, says: “His Excellency has received your two last favours to day—In the first you hint the want of a reinforcement” (see Sullivan to GW, 19 June 1777, n. 2).